The overruling of the certiorari was not error.
                       DECIDED SEPTEMBER 11, 1942.
The defendant was convicted in the criminal court of Fulton County of the offense of operating a lottery, known as the "number game." The judge was presiding without the intervention of a jury. The undisputed evidence (the defendant introduced no evidence and made no statement to the judge) authorized a finding that the accused was either a "writer" for the lottery, or that he was aiding and abetting his "writer" wife in the operation of the lottery, which is a misdemeanor. In either event he was guilty as a principal, there being no accessories in such an offense. The special assignments of error in the petition for certiorari are not referred to in the brief of counsel for the plaintiff in error and are treated as abandoned. The judge of the superior court did not err in overruling the certiorari.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.